Case 2:20-cv-02077-TLP-atc Document 46 Filed 10/23/20 Page 1 of 9                      PageID 230




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 QISHON VRBA,                                    )
                                                 )
        Plaintiff,                               )
                                                 )         No. 2:20-cv-02077-TLP-atc
 v.                                              )
                                                 )         JURY DEMAND
 ALLSTATE INSURANCE CO. and                      )
 WELLS FARGO,                                    )
                                                 )
        Defendants.                              )


          ORDER ON DEFENDANT WELLS FARGO’S MOTION TO DISMISS


       Defendant Wells Fargo (“Wells Fargo”) moves to dismiss claims against it arguing

Plaintiff fails to state a claim for which relief can be granted. (ECF No. 15.) Plaintiff has

responded. (ECF No. 36.) And Defendant has replied. (ECF No. 38.) For the reasons below,

the Court grants Defendant’s motion for the most part, but as to the breach of contract claim, the

Court dismisses it without prejudice.

                                        BACKGROUND

       Plaintiff alleges these facts in her Complaint. She bought a Homeowner’s Insurance

Policy (“Policy”) from Defendant Allstate (“Allstate”) in 2013. (ECF No. 1-2 at PageID 11.)

On January 7, 2014, severe weather caused the pipes in her home to freeze and burst, which in

turn caused flood damage throughout her entire house. (Id.) Plaintiff immediately contacted

Allstate and filed a claim for property damage. (Id.) And Allstate eventually informed Plaintiff

it was her responsibility to hire a contractor to repair the damage. (Id. at PageID 13.)
Case 2:20-cv-02077-TLP-atc Document 46 Filed 10/23/20 Page 2 of 9                        PageID 231




       Plaintiff hired Randy Morris Home Builders to complete repairs, but Morris claimed

Allstate’s repair estimates would be insufficient. (Id. at PageID 14.) Allstate revised its

estimate, yet Morris still disputed the estimate. (Id.) Even still, he started repairing Plaintiff’s

home, funding the repairs out of his own pocket. (Id. at PageID 14–15.)

       Morris allegedly submitted invoices to the mortgage lender, Wells Fargo, timely. (Id. at

PageID 14.) Morris however had difficulties getting Wells Fargo to pay them timely. (Id.) And

so he wrote letters to Plaintiff and Wells Fargo explaining that he could no longer fund repairs

out of his own pocket. (Id.) Morris unfortunately then died in July 2014 before completing the

job. (Id.)

       Shortly after Morris’s death, Wells Fargo, as the mortgage lender, sent a letter to Plaintiff

explaining that it was holding $10,954.20 for repairs. (Id. at PageID 15, 78.) But, before it

would apply those funds for any more repairs, Wells Fargo wanted proof that Plaintiff was

maintaining her home in proper repair. (Id.) Wells Fargo required Plaintiff to provide a 100%

home inspection, Certificate of Completion, and a Hold Harmless Agreement. (Id.) What is

more, Wells Fargo explained that, if Plaintiff ignored these requests, it may instead apply the

funds to the unpaid principal balance on her mortgage as allowed by the mortgage security

agreement. (Id.at PageID 78.) After this, Plaintiff failed to hire a second contractor. (Id. at

PageID 15–16.)

       With that in mind, Plaintiff sued Allstate and Wells Fargo in January 2015, but by April

2015, she requested and received a voluntary dismissal without prejudice. (Id. at PageID 16.)

After that dismissal, Wells Fargo sent a $20,000.89 check to Plaintiff’s attorney with the

understanding that Plaintiff would use it for home repair and labor. (Id.) Plaintiff’s attorney

however halted the work because of mold from the water damage. (Id. at PageID 17.)



                                                   2
Case 2:20-cv-02077-TLP-atc Document 46 Filed 10/23/20 Page 3 of 9                      PageID 232




       And so in August 2015, Plaintiff hired a company to perform mold testing on her home.

(Id.) The tests returned positive results. (Id.) Plaintiff and her husband made doctors’

appointments for “headaches, nausea, and sinusitis” related to the mold exposure. (Id.)

Plaintiff’s attorney contacted Wells Fargo, and Wells Fargo requested a second home inspection.

(Id.) The home inspection reflected that 50% of the home was still in disrepair. (Id.)

       On that basis, Plaintiff claims here that she has lost her home, suffered from ill health

because of mold exposure, and has gone through bankruptcy because of Defendants’ actions.

(Id. at PageID 17‫–ؘ‬18.) Plaintiff claims Wells Fargo is liable for negligence, breach of contract,

negligent infliction of emotional distress (“NIED”), and violations of the Tennessee Consumer

Protection Act (“TCPA”). She requests $3,000,000 in damages. (Id. at PageID 18‫–ؘ‬25.)

       In response, Wells Fargo argues the Court should dismiss Plaintiff’s negligence, NIED,

and TCPA claims, because they are barred by the applicable statutes of limitations. (ECF No.

15-1 at PageID 122.) And, says Wells Fargo, the breach of contract claim is baseless because it

is not a party to the contract here—the insurance policy between Plaintiff and Allstate. (Id. at

PageID 129.)

                                      LEGAL STANDARD

       Courts assess whether a complaint states a claim for which relief can be granted under

Rule 12(b)(6) of the Federal Rules of Civil Procedure with guidance from the Supreme Court in

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009), and in Bell Atlantic, Corp. v. Twombley, 550

U.S. 544, 555–557 (2007). “Accepting all well-pleaded allegations in the complaint as true, the

Court ‘consider[s] the factual allegations in [the] complaint to determine if they plausibly

suggest an entitlement to relief.’” Williams v. Curtin, 631 Fed.3d 380, 383 (6th Cir. 2011)

(quoting Iqbal, 556 U.S. at 681).



                                                 3
Case 2:20-cv-02077-TLP-atc Document 46 Filed 10/23/20 Page 4 of 9                         PageID 233




        To survive a motion to dismiss under 12(b)(6), a “complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombley, 550 U.S. 544, 570

(2007)); see Engler v. Arnold, 862 F.3d 571, 575 (6th Cir. 2017).

        Though a court will grant a motion to dismiss if a plaintiff has no plausible claim for

relief, a court must “construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v.

Treesh, 487 Fed.3d 471, 476 (6th Cir. 2007). “A complaint should only be dismissed if it is clear

to the court that ‘no relief could be granted under any set of facts that could be proved consistent

with the allegations.’” Herhold v. Green Tree Services, LLC, 608 F. App’x 328, 331 (6th Cir.

2015) (quoting Trzebuckowski v. City of Cleveland, 319 Fed.3d 853, 855 (6th Cir. 2003)).

        Dismissal is proper if “no law supports the claim made, if the facts alleged are

insufficient to state a claim, or if the face of the complaint presents an insurmountable bar to

relief.” Southfield Educ. Ass’n v. Southfield Bd. Of Educ., 570 F. App’x. 485, 487 (6th Cir.

2014). Also, while a 12(b)(6) motion is usually an “inappropriate vehicle” for dismissing

because of the statute of limitations, dismissal is appropriate if “the allegations in the complaint

affirmatively show that the claim is time-barred.” Lutz v. Chesapeake Appalachia, L.L.C., 717

F.3d 459, 464 (6th Cir. 2013).

                                             ANALYSIS

        Wells Fargo argues here that the Court should dismiss Plaintiff’s negligence, NIED, and

TCPA claims because they are time-barred. And, because Wells Fargo is not a party to

Plaintiff’s contract with Allstate, it argues the Court should dismiss the breach of contract claim

as well. (ECF No. 15.)

I.      Negligence and NIED Claims

                                                   4
Case 2:20-cv-02077-TLP-atc Document 46 Filed 10/23/20 Page 5 of 9                      PageID 234




       First, Plaintiff concedes that the limitations periods bar her negligence and NIED claims.

(ECF No. 36 at PageID 164.) Tennessee gives plaintiffs one year to bring a personal injury

action and three years to bring actions for property damages. Tenn. Code Ann. § 28-3-104–05.

Plaintiff agrees that these statutes bar her claims for negligence and NIED claims because they

relate to events beginning in 2014 and 2015. (See ECF No. 1-2.) Because there is no dispute

that these claims are barred and the statutory period has expired, the Court may not grant relief

for these claims. For that reason, the Court GRANTS Wells Fargo’s motion to dismiss

Plaintiff’s negligence and NIED claims. The Court DISMISSES those claims WITH

PREJUDICE.

II.    TCPA Claim

       Next, Wells Fargo argues Plaintiff’s TCPA claim is also barred by the statute of

limitations. (ECF No. 15-1 at PageID 132.) The TCPA gives plaintiffs one year to sue after the

person discovers the alleged unlawful act or practice. Tenn. Code. Ann. § 47-18-110. “Under

[the discovery] rule, a cause of action accrues when the plaintiff knows or in the exercise of

reasonable care and diligence should know that an injury has been sustained as a result of

wrongful or tortious conduct by the defendant.” John Kohl & Co. P.C. v. Dearborn &

Ewing, 977 S.W.2d 528, 532 (Tenn. 1998) (citations omitted). Yet “a plaintiff is not entitled to

delay filing until all injurious effects or consequences of the actionable wrong are actually

known.” Wyatt v. A–Best, Co., Inc., 910 S.W.2d 851, 855 (Tenn.1995) (citations omitted).

        The date of Plaintiff’s knowledge is usually a question for the trier of fact. See Gerdau

Ameristeel, Inc. v. Ratliff, 3688 S.W.3d 503, 509 (Tenn. 2012). But “[w]hen undisputed

evidence can lead to only one conclusion . . . accrual can be a question of law for the court to

determine.” Montesi v. Nationwide Mut. Ins. Co., 970 F. Supp. 2d 784, 189–90 (W.D. Tenn.



                                                 5
Case 2:20-cv-02077-TLP-atc Document 46 Filed 10/23/20 Page 6 of 9                      PageID 235




2013) (referencing City of Chattanooga v. Hargreaves Assocs., No. E2011-01197-COA-R3-CV,

2012 WL 2353688, at *12 (Tenn. Ct. App. June 21, 2012)).

         From the face of Plaintiff’s Complaint, she only refers to Wells Fargo’s actions from

2014 and 2015. (See ECF No. 1-2.) Plaintiff first alleges issues with Wells Fargo’s payment

processing in July 2014 when her contractor wrote a letter to Wells Fargo complaining of

delayed payments. (Id. at PageID 14–15.) These payments of course related to work he was

doing to repair the water damage that started all this. What is more, Plaintiff had to know about

Wells Fargo’s alleged role by January 2015 because that is when she sued it the first time. (See

id. at PageID 16.) And so even under a generous reading of the Complaint, she should have sued

again by 2016 to satisfy the one-year TCPA time bar. Instead, Plaintiff waited until January

2020 to sue here—over five years after she first identified problems with Wells Fargo in July

2014.

        In Plaintiff’s response to Defendant’s motion, she contends that because she continued to

make monthly mortgage payments to Wells Fargo there was no reason for her “to think that

Wells Fargo would not continue to pay for cost of repairs for the damage.” (ECF No. 36 at

PageID 166.) Yet even if she continued to make mortgage payments, she still knew of Wells

Fargo’s alleged misconduct as early as mid-2014. (See ECF No. 1-2 at PageID 14–15.) And

again, under Tennessee law, Plaintiff does not get to wait to sue until she knows all injurious

effects of Defendant’s alleged conduct. See Wyatt, 910 S.W.2d at 855. So just because Plaintiff

continued to have a relationship with Wells Fargo, does not mean she can defeat or postpone the

one-year time bar by waiting to see if Wells Fargo would injure her further.

        In sum, Plaintiff’s TCPA claim against Wells Fargo fails because it is time-barred. The

Court finds this to be an “insurmountable bar to relief,” which is clear from the face of Plaintiff’s



                                                  6
Case 2:20-cv-02077-TLP-atc Document 46 Filed 10/23/20 Page 7 of 9                      PageID 236




Complaint. Southfield Educ. Ass’n, 570 F. App’x. at 487. Accordingly, the Court DISMISSES

WITH PREJUDICE Plaintiff’s TCPA claim against Wells Fargo.

III.   Breach of Contract Claim

       Finally, Wells Fargo argues that because it is not a party to the contract between Plaintiff

and Allstate, Plaintiff’s breach of contract claim fails. (ECF No. 15-1 at PageID 129.)

Alternatively, Wells Fargo argues that even if for some reason the policy applied to it (i.e., as a

third-party beneficiary), the Policy contains a one-year limitations period, and the Court should

recognize it and dismiss Plaintiff’s claim. (Id.)

       Plaintiff argues that Wells Fargo was a party to the Policy only because Allstate sent the

claims checks to Wells Fargo. (ECF No. 36 at PageID 164.) Also Plaintiff contends that

because Wells Fargo holds the mortgage on the property and because it has a “vested interest in

the condition and habitability of the property,” Wells Fargo is a third-party beneficiary of the

Policy (Id.) And by extension Plaintiff claims she can sue Wells Fargo—as a third-party

beneficiary—for breaching the Policy. 1 All the same, Plaintiff fails to show why she can sue

Wells Fargo for breach of contract.

       First, Plaintiff did not assert in her Complaint that Wells Fargo was a party to the Policy,

nor did she assert that Wells Fargo was a third-party beneficiary. (See ECF No. 1-2.) Instead,

she claims only that “Allstate Insurance Company and Plaintiff entered into a homeowner’s

deluxe insurance policy . . . .” (Id. at PageID 11, 21.) As to Wells Fargo, she merely claims that



1
  Plaintiff argued in her response to Allstate’s motion that Tennessee has a six-year period of
limitations for breach of contract claims, and it should control. (ECF No. 35 at PageID 159); see
Tenn. Code Ann. § 28-3-109. She did not repeat that argument in her response to Wells Fargo,
but the Court assumes that Plaintiff is relying on the six-year statutory period for her breach of
contract claim against Wells Fargo. In her Complaint, Plaintiff describes issues with Wells
Fargo’s payments as early as the summer of 2014. (See ECF No. 1-2 at PageID 14–15.) Thus, if
the six-year limitations applies, Plaintiff’s suit is timely.
                                                    7
Case 2:20-cv-02077-TLP-atc Document 46 Filed 10/23/20 Page 8 of 9                       PageID 237




it was responsible for approving Allstate’s payments and that it delayed that approval which

aided in breaching the contract. (Id. at PageID 20–21.) But simply approving insurance checks

does not necessarily make Wells Fargo a party to Plaintiff’s Policy. To prevail here, Plaintiff

must show a contractual obligation that Wells Fargo breached.

       Under Tennessee law, “[a] breach of contract claim cannot be asserted against a non-

contracting party who has no obligation to perform.” Great Am. Ins. Co. v. Nelson, Inc., 276 F.

Supp. 3d 762, 770 (W.D. Tenn. 2017) (referencing Bonham Grp. Inc. v. City of Memphis, No.

02A01-9709-CH-00238, 1999 WL 219782, at *7 (Tenn. Ct. App. Apr. 16, 1999)). Nowhere in

Plaintiff’s Complaint does she assert that Wells Fargo was a party to the Policy who had to

perform under the Policy. (See ECF No. 1-2.) What is more, holding a non-party liable to a

contract “is contrary to common reason.” Great Am. Ins. Co., 276 F. Supp. 3d at 770; Bonham

Grp. Inc., 1999 WL 219782, at *7.

       The theory that Wells Fargo is subject to suit because it is a third-party beneficiary is

odd. Tennessee law makes clear “[t]he beneficiary gets a benefit, not an obligation . . . .” Id.

And “the very description of the status of ‘third party beneficiary’ belies an assertion of liability

as an obligor.” Id. In other words, beneficiaries get to sue for their rights under the contract, but

the contracting parties do not get to sue beneficiaries in turn.

       This law is instructive. From the face of Plaintiff’s Complaint, she only claims she has a

Policy with Allstate. (ECF No. 1-2 at PageID 11, 21.) To hold Wells Fargo liable for breaching

a contract that it did not enter into would defy reason. As for Plaintiff’s argument that Wells

Fargo is a third-party beneficiary, that does not change the analysis here. Even if it is a third-

party beneficiary of the Policy, Wells Fargo would have the right to sue—but not be sued.




                                                  8
Case 2:20-cv-02077-TLP-atc Document 46 Filed 10/23/20 Page 9 of 9                   PageID 238




       In sum, Plaintiff cannot successfully maintain an action against Wells Fargo for

breaching her Allstate insurance Policy. The Court therefore DISMISSES WITHOUT

PREJUDICE Plaintiff’s breach of contract claim against Wells Fargo.

                                       CONCLUSION

       In sum, the Court DISMISSES WITH PREJUDICE the negligence, NIED, and TCPA

claims against Wells Fargo and it DISMISSES WITHOUT PREJUDICE the breach of

contract claim against Wells Fargo.

       SO ORDERED, this 23rd day of October, 2020.

                                             s/Thomas L. Parker
                                            THOMAS L. PARKER
                                            UNITED STATES DISTRICT JUDGE




                                               9
